DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the reflector 36” (emphasis added) in ¶170, however the Specification does not clearly describe this concept specifically in relation to the detection apparatus. If the applicant believes that the Specification describes this feature, the Applicant must clearly provide citation and further explanation, otherwise the claimed “detection apparatus” in this feature should be changed to “the reflector.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 19, 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the controller.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, it is assumed that it was intended to recite “the control device.” Claims 12-16 are rejected due to dependency.
Claim 26 recites the limitation “the movable object.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, it is assumed that it was intended to recite “the movable device.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20160223653A1 (Huston) further in view of US20140133152A1 (Buehler) further in view of US20090195769A1 (Luo).
1. Pennecot teaches A detection apparatus (Pennecot fig. 1: 100, fig. 6B: 600; ¶3, 92) comprising:
an emission component (Pennecot fig. 1: transmit block 120; fig. 6B: 620, ¶100) comprising:
an emitter configured to emit a signal (Pennecot fig. 6B: 620, ¶100);
a reflector disposed in proximity to the emitter and configured to reflect the signal emitted by the emitter (Pennecot fig. 6B: mirror 660, ¶102, 103); and
a driver connected to the reflector (Pennecot fig. 6A: 670, fig. 6B, ¶98);
a controller electrically connected with the emission component and configured to control the driver to drive the reflector to rotate with respect to the emitter to emit the signal to different directions (fig. 1: controller 180, ¶57-58, 92); and
a receiver electrically connected with the controller (fig. 1: receiver block 130, controller 180; fig. 6C: 632; ¶4, 57-59, 92, 95) and configured to receive a reflected signal from an obstacle (fig. 1: receiver block 130; fig. 6C: 632; ¶57-58, 92, 105-106), the receiver including:

while Pennecot not making explicit, Pennecot in view of Huston teaches
the detection apparatus … (Huston fig. 1: sensing system 100, figs. 3, 10, ¶70, 115, 119) …, and the movable device including a propulsion device extending from the device body and configured to provide power for propelling the movable device (Huston figs. 1, 2: propulsion portion 126, fig. 3: 322, ¶55, 60-63);
while Pennecot not making explicit, Pennecot in view of Huston further in view of Buehler teaches
mounted to a device body of a movable device via a driving member, the driving member being disposed at the device body (Buehler fig. 1: 14, fig. 2; ¶8-14) 
…
the driver is configured to drive the reflector to rotate with respect to the emitter around a roll axis of the movable device and a pitch axis of the movable device (Buehler fig. 3: actuating mirror 38; ¶16); and
the driving member is configured to drive the detection apparatus to rotate around a yaw axis of the movable device (Buehler ¶13).
while Pennecot not making explicit, Pennecot in view of Huston further in view of Buehler further in view of Luo teaches
a receiving lens including a collimating lens disposed over the photodiode (Luo Fig. 4: 41; ¶35, 47);
wherein

It would have been obvious to one of ordinary skill in the art to mount the detection device as taught by Pennecot in the propulsory vehicle as taught by Huston because a known device in the field of lidar devices may prompt its use in the field of aerial vehicles since it may assist in navigation or object detection.
It would have been obvious to one of ordinary skill in the art to include the driver for rotation along multiple axes for a reflector as taught by Buehler, in a lidar device as taught by Pennecot, because doing so may increase the range of the emitted light and may provide more flexibility on the reflection angle.
It would have been obvious to one of ordinary skill in the art to modify Pennecot by replacing the receiving lens as taught by Pennecot (e.g. fig. 6c: lens 654) with the collimating lens as taught by Luo because doing so is a simple substitution of one known lens with another from another similar distance measuring device. Further, as taught by the teaching reference US20160146938A1 in fig 7 and ¶30 “Collimating the beam helps minimize the amount of light that reflects from the transmissive medium,” or by the teaching reference US20110164783A1 in ¶227 “the near-range blur in the intermediate image 42 can be reduced by orienting … particularly, the collimating lens 48 thereof, in relation to the receiver optics 24.”
2. Pennecot in view of Huston further in view of Buehler further in view of Luo teaches The detection apparatus of claim 1, wherein the emitter comprises a laser emitter and the signal comprises a laser signal (Pennecot figs. 4a-4c; ¶85-87).

4. Pennecot in view of Huston further in view of Buehler further in view of Luo teaches The detection apparatus of claim 3, wherein the emitter further comprises an emission lens connected to the emission head (Pennecot figs. 4b-4c: lens 404; fig. 6c: lens 652).
5. Pennecot in view of Huston further in view of Buehler further in view of Luo teaches The detection apparatus of claim 4, wherein the emission head comprises a laser emission head (Pennecot ¶67-68, 85-87; fig. 4b: laser diode 402; figs. 1, 2b, 6c) and the emission lens comprises a collimating lens (Pennecot ¶101).
6. Pennecot in view of Huston further in view of Buehler further in view of Luo teaches The detection apparatus of claim 1, wherein the driver comprises a micro-electro-mechanical system (MEMS) driver (Pennecot ¶44, 68, 193).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot in view of Huston further in view of Buehler further in view of Luo further in view of US10000000B2 (Marron).
10. While not explicitly disclosing, Pennecot in view of Huston further in view of Buehler further in view of Luo further in view of Marron teaches The detection apparatus of claim 1, further comprising:
a modulator configured to perform an amplitude modulation on the signal emitted by the emitter (Marron, fig. 2b, col. 2 lns. 47-64, col. 3 ln. 57-col. 4 ln. 24).
.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot in view of Huston further in view of Buehler further in view of Luo further in view of US20170201614A1 (Deng).
25. While not making explicit, Pennecot in view of Huston further in view of Buehler further in view of Luo further in view of Deng teaches The detection apparatus of claim 1, wherein the detection apparatus is mounted to an upper surface of the device body of the movable device via the driving member (Deng Fig. 1: sensor 103, UAV 101; ¶16, 19, 23).
It would have been obvious to one of ordinary skill in the art to modify Pennecot in view of Huston further in view of Buehler by mounting the sensor on top of the body as taught by Deng because placement of a sensor on the different locations on a body so is well-known and obvious modification to one of ordinary in the art because Absent unexpected results, it has been held that rearranging parts that involves only routine skill in the art is an obvious modification. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). For example, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore the particular placement of the detection apparatus on the body is an obvious modification to one of ordinary skill in the art.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160223653A1 (Huston) in view of Buehler further in view of Luo.
11. Huston discloses A movable device comprising: 
a device body (fig. 1: vehicle 120, fig. 3: 310, ¶61); 
a control device carried by the device body and configured to control an operation of the movable device (figs. 1, 2: controller 124, processor 110, ¶63); 
a propulsion device extending from the device body and configured to provide power for propelling the movable device (figs. 1, 2: propulsion portion 126, fig. 3: 322, ¶55); 
… and 
a detection apparatus … (fig. 1: sensing system 100, figs. 3, 10, ¶70, 115, 119), the detection apparatus comprising: 
an emission component comprising (fig. 1: light transmitter 102, fig. 9: light transmitter 912, 922, ¶54, 60): 
an emitter configured to emit a signal (fig. 1: light transmitter 102, fig. 9: light transmitter 912, 922, ¶60, 67, 113); 
a reflector disposed in proximity to the emitter and configured to reflect the signal emitted by the emitter (fig. 1: mirrors 112, fig. 9: mirrors 914, 924, fig. 4, ¶60, 82, 113);
…
a receiver electrically connected with the controller and configured to receive a reflected signal from an obstacle (Fig. 2: light receiver 104 in combination with light detector 106, Fig. 10: 1044; ¶53-54, 121)
	while Huston not making explicit, Huston in view of Buehler teaches

…mounted to the device body via the driving member (Buehler fig. 1: 14, fig. 2; ¶8-14)
…
a driver connected to the reflector and configured to drive the reflector to rotate with respect to the emitter around a roll axis of the movable device and a pitch axis of the movable device (Buehler fig. 3: actuating mirror 38; ¶16), to emit the signal to different directions, wherein the driving member is configured to drive the detection apparatus to rotate around a yaw axis of the movable device (Buehler ¶13).
	while Huston not making explicit, Huston in view of Buehler further in view of Luo teaches
the receiver including:
a photodiode configured to receive a reflected signal and convert the reflected signal into an electrical signal (Luo Fig. 4: 43; ¶25); and
a receiving lens including a collimating lens disposed over the photodiode (Luo Fig. 4: 41; ¶35, 47);
…
the reflected light passes through the collimating lens and then directly impinges onto the photodiode (Luo Fig. 4: 41, 43; ¶39, 47).
It would have been obvious to one of ordinary skill in the art to include the driver for rotation along multiple axes for a reflector as taught by Buehler, in a lidar device as taught by Huston, because doing so may increase the range of the emitted light and may provide more flexibility on the reflection angle. Further it would have been obvious to one of ordinary skill in the art to move the detection device as taught by Huston to the fuselage of the vehicle as taught In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). For example the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art to modify Huston by replacing the receiving lens as taught by Huston (e.g. ¶53) with the collimating lens as taught by Luo because doing so is a simple substitution of one known lens with another from another similar distance measuring device. Further, as taught by the teaching reference US20160146938A1 in fig 7 and ¶30 “Collimating the beam helps minimize the amount of light that reflects from the transmissive medium,” or by the teaching reference US20110164783A1 in ¶227 “the near-range blur in the intermediate image 42 can be reduced by orienting … particularly, the collimating lens 48 thereof, in relation to the receiver optics 24.”

12. Huston in view of Buehler further in view of Luo teaches The movable device of claim 11, wherein the emitter comprises a laser emitter and the signal comprises a laser signal (Huston ¶4, 5, 52, 126, 129).

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Buehler further in view of Luo further in view of Pennecot.
13. While Huston not making explicit, Huston in view of Buehler further in view of Luo further in view of Pennecot teaches The movable device of claim 11, wherein the emitter comprises an emission head (Pennecot ¶67-68, 85-87; fig. 4b: laser diode 402).

14. While Huston not making explicit, Huston in view of Buehler further in view of Luo further in view of Pennecot teaches The movable device of claim 13, wherein the emitter further comprises an emission lens connected to the emission head (Pennecot figs. 4b-4c: lens 404; fig. 6c: lens 652).
It would have been obvious to one of ordinary skill in the art to modify Huston to include the lens as taught by Pennecot because doing so is extremely well-known and routine in the art and doing so would be using an extremely well-known lens component as used in a similar device.
15. While Huston not making explicit, Huston in view of Buehler further in view of Luo further in view of Pennecot teaches The movable device of claim 14, wherein the emission head comprises a laser emission head (Pennecot ¶67-68, 85-87; fig. 4b: laser diode 402; figs. 1, 2b, 6c) and the emission lens comprises a collimating lens (Pennecot ¶101).
It would have been obvious to one of ordinary skill in the art to modify Huston to include the emission head and the lens as taught by Pennecot because doing so is extremely well-known and routine in the art.
16. While not explicitly disclosing, Huston in view of Buehler further in view of Luo further in view of Pennecot teaches The movable device of claim 11, wherein the driver comprises a micro- electro-mechanical system (MEMS) driver (Pennecot ¶44, 68, 193).
It would have been obvious to one of ordinary skill in the art to modify Huston to include MEMS as taught by Pennecot because doing so is extremely well-known and common in the art .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Buehler further in view of Luo further in view of Marron.
19. While not explicitly disclosing, Huston in view of Buehler in view of Marron teaches The movable device of claim 11, wherein the detection apparatus further comprises:
a modulator configured to perform an amplitude modulation on the signal emitted by the emitter (Marron, fig. 2b, col. 2 lns. 47-64, col. 3 ln. 57-col. 4 ln. 24).
It would have been obvious to one of ordinary skill in the art to modify Huston to include the amplitude modulating of the transmitted signal as taught by Marron because doing so is applying a well-known modulation technique to a similar detection device and would be routine in the art to use modulation for example to combat noise. 

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does not teach that in response to the obstacle being in a first direction range, control the driving member to drive the detection apparatus to rotate around the yaw axis of the movable device while controlling the driver of the emission component not to drive the reflector to rotate, and in response to the obstacle being in a second direction range, control the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20030138020A1 teaches in ¶30 a lens system that collimates and focuses the reflected radiation onto the detector, thereby sensing the reflective object. Also look at abstract for motivation.
US20160146938A1: fig 7 and ¶30 teaching collimating the beam helps minimize the amount of light that reflects from the transmissive medium to the far zone sensor, for example
US20040012770A1: fig 1
US20090051899A1: ¶34 teaching the output optics section 121 includes focusing lens 116, collimating lens 118 and detector array 120.
US20110164783A1: ¶227:  fig 6
US20110188121A1 ¶5: Measurement light reflected from an object is collimated by the lens array and directed to a detector that preferably lies in the focus of the array
US20110297832A1: fig 9, ¶28 teaching radiation from transmitter 102 which is directed generally upwardly is collimated and focused in a predetermined upward direction and radiation that travels generally downwardly and enters lens 152 is collimated and focused on receiver 104.
US20120133917A1: fig 5, collimator lens 22, 23

US20160146938A1: fig 5, ¶30 teaching collimating the beam helps minimize the amount of light that reflects from the transmissive medium to the far zone sensor, for example.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.A./            Examiner, Art Unit 3645

/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645